DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/223608 in view of US Patent Pub No 2021/0105554 A1 to McRae. 
Independent claims 1, 8 and 14 of the present application are directed to a helmet, atmospheric suit, and method of assembly for helmet that includes vibration sensors attached to a first portion of the helmet, and are therefore considered obvious in view of independent claims 1, 8 and 14 of the copending application, which are also directed to a helmet, atmospheric suit, and method of assembly for a helmet that includes transducers attached to a first portion of the helmet, and further in view of McRae, which teaches transducers can be constructed as vibration sensors or transmitters to convert vibration signals to electric signals and vice versa (see pg. 2, ¶ 0041; pg. 3, ¶ 0046). In addition, the limitations recited in the dependent claims of the present application parallel those of the dependent claims of the copending application. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-6, 8-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 9381385 B2 to Fuhr et al. (“Fuhr”) in view of Korean Application KR 20170033750 A to Bae. 
As to claim 1, Fuhr discloses a helmet with an integrated microphone, the helmet comprising: a first portion configured to attach to a mating ring, wherein the first portion is shaped to create a volume for a head of a wearer (inner wall 40.2, see figure 5; col. 12, lines 28-35); a second portion configured to attach to the mating ring, wherein the first portion is entirely surrounded by the second portion without being in contact with the second portion and the second portion is farther from the volume than the first portion (outer wall 40.1, see figure 5; col. 12, lines 28-38).
Fuhr discloses the helmet having a microphone 40.6 (see figure 5; col. 13, lines 12-15), but does not disclose one or more vibration sensors attached to the first portion, wherein the one or more vibration sensors are configured to output an electrical signal and the microphone is formed by the one or more vibration sensors and the first portion.  
Bae discloses a similar helmet enabled for communication, and further discloses the helmet includes one or more vibration sensors 500 mounted on the helmet shell and configured as a microphone to pick up sounds such as voice signals from the user via vibrations (see figure 1; pg. 6, ¶ 0024 of the English translation).
Fuhr and Bae are analogous art because they are both drawn to helmets with microphones.  
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the vibration sensors as microphones as taught by Bae in the helmet as taught by Fuhr. The motivation would have been as bone conduction or vibration sensors can be more effective at picking up specific sound signals such as voice signals regardless of surrounding noise (Bae pg. 6, ¶ 0024, ¶ 0026).
As to claim 2, Fuhr in view of Bae does not disclose wherein the one or more vibration sensors are bonded to an outer surface of the first portion in a space between the first portion and the second portion. However it does disclose the vibration sensors being mounted to the outer surface of the helmet (Bae figure 1). The sensors being mounted via bonding is considered an obvious choice to one of ordinary skill in the art, as bonding is a well-known attachment mechanism and therefore merely a straightforward possibility from which a skilled person would select when mounting or attaching the sensor to the helmet. In addition, the sensor being located in a space between the first portion and the second portion is further considered obvious given the teachings of Fuhr in view of Bae, particularly as Bae teaches mounting the sensor on an outer surface of the helmet, and Fuhr teaches the helmet comprising inner and outer walls (Fuhr figure 5; Bae figure 1). The motivation being to mount the sensor on the helmet surface proximate to the user’s head as taught by Bae while maintaining a space between the inner and outer walls, which provides protection to the wearer from external extreme conditions (Fuhr col. 12, lines 28-38; col. 19, lines 35-46). 
As to claim 3, Fuhr in view of Bae further discloses further comprising processing circuitry configured to receive the electrical signal from each of the one or more vibration sensors (Fuhr figure 14; col. 18, lines 36-46; col. 19, lines 13-17; Bae pg. 9, ¶ 0037).  
As to claim 4, Fuhr in view of Bae further discloses wherein the processing circuitry is configured to provide an output signal to a radio frequency (RF) transmitter, and the RF transmitter is configured to transmit an RF signal resulting from the output signal of the processing circuitry (Fuhr figure 14; col. 19, lines 13-17; Bae pg. 9, ¶ 0037).  
As to claim 5, Fuhr in view of Bae further discloses wherein the one or more vibration sensors are transducers or piezoelectric (PE) sensors (Bae transducer converts vibrations to electrical signals, see pg. 6, ¶ 0026). 
As to claim 6, Fuhr in view of Bae further discloses wherein the one or more vibration sensors is arranged on the first portion to sense vibration in the first portion and generate the electrical signal in response to the vibration (Bae figure 1; pg. 4, ¶ 0014).  
As to claim 8, Fuhr discloses an atmospheric suit with a microphone integrated into a helmet, the atmospheric suit comprising: a first portion of the helmet configured to attach to a mating ring of the atmospheric suit, wherein the first portion of the helmet is shaped to create a volume for the head of a wearer and the first portion creates an internal atmosphere of the atmospheric suit when attached to the mating ring (inner wall 40.2, see figure 5; col. 9, lines 26-31; col. 12, lines 28-35; col. 18, lines 47-67); a second portion of the helmet configured to attach to the mating ring, wherein the first portion of the helmet is entirely surrounded by the second portion of the helmet without being in contact with the second portion of the helmet and the second portion of the helmet is farther from the volume than the first portion of the helmet (outer wall 40.1, see figure 5; col. 12, lines 28-38).
Fuhr discloses the helmet having a microphone 40.6 (see figure 5; col. 13, lines 12-15), but does not disclose one or more vibration sensors attached to the first portion of the helmet, wherein the one or more vibration sensors are configured to output an electrical signal and the microphone is formed by the one or more vibration sensors and the first portion of the helmet. 
Bae discloses a similar helmet enabled for communication, and further discloses the helmet includes one or more vibration sensors 500 mounted on the helmet shell and configured as a microphone to pick up sounds such as voice signals from the user via vibrations (see figure 1; pg. 6, ¶ 0024).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the vibration sensors as microphones as taught by Bae in the helmet as taught by Fuhr. The motivation would have been as bone conduction or vibration sensors can be more effective at picking up specific sound signals such as voice signals regardless of surrounding noise (Bae pg. 6, ¶ 0024, ¶ 0026).
As to claim 9, Fuhr in view of Bae further discloses wherein the one or more vibration sensors are transducers or piezoelectric (PE) sensors (Bae transducer converts vibrations to electrical signals, see pg. 6, ¶ 0026), but does not disclose wherein the one or more vibration sensors are bonded to an outer surface of the first portion of the helmet in a space between the first portion of the helmet and the second portion of the helmet. However it does disclose the vibration sensors being mounted to the outer surface of the helmet (Bae figure 1). The sensors being mounted via bonding is considered an obvious choice to one of ordinary skill in the art, as bonding is a well-known attachment mechanism and therefore merely a straightforward possibility from which a skilled person would select when mounting or attaching the sensor to the helmet. In addition, the sensor being located in a space between the first portion and the second portion is further considered obvious given the teachings of Fuhr in view of Bae, particularly as Bae teaches mounting the sensor on an outer surface of the helmet, and Fuhr teaches the helmet comprising inner and outer walls (Fuhr figure 5; Bae figure 1). The motivation being to mount the sensor on the helmet surface proximate to the user’s head as taught by Bae while maintaining a space between the inner and outer walls, which provides protection to the wearer from external extreme conditions (Fuhr col. 12, lines 28-38; col. 19, lines 35-46).
As to claim 10, Fuhr in view of Bae further discloses further comprising processing circuitry configured to receive the electrical signal from each of the one or more vibration sensors (Fuhr figure 14; col. 18, lines 36-46; col. 19, lines 13-17; Bae pg. 9, ¶ 0037).  
As to claim 11, Fuhr in view of Bae further discloses wherein the processing circuitry is configured to provide an output signal to a radio frequency (RF) transmitter, and the RF transmitter is configured to transmit an RF signal resulting from the output signal of the processing circuitry (Fuhr figure 14; col. 19, lines 13-17; Bae pg. 9, ¶ 0037).  
As to claim 12, Fuhr in view of Bae further discloses wherein the one or more vibration sensors is arranged on the first portion of the helmet to sense vibration in the first portion of the helmet and generate the electrical signal in response to the vibration (Bae figure 1; pg. 4, ¶ 0014).  
As to claim 14, Fuhr discloses a method of assembling a microphone, the method comprising: attaching a first portion of a helmet to a mating ring to create a volume for a head of a wearer of the helmet (inner wall 40.2, see figure 5; col. 12, lines 28-35); and attaching a second portion of the helmet to the mating ring such that the first portion of the helmet is entirely surrounded by the second portion of the helmet without being in contact with the second portion of the helmet, wherein the second portion of the helmet is farther from the volume than the first portion of the helmet (outer wall 40.1, see figure 5; col. 12, lines 28-38).  
Fuhr discloses the helmet having a microphone 40.6 (see figure 5; col. 13, lines 12-15), but does not disclose attaching one or more vibration sensors to the first portion of the helmet, wherein the one or more vibration sensors are configured to provide an electrical signal.
Bae discloses a similar helmet enabled for communication, and further discloses the helmet includes one or more vibration sensors 500 mounted on the helmet shell and configured as a microphone to pick up sounds such as voice signals from the user via vibrations (see figure 1; pg. 6, ¶ 0024).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the vibration sensors as microphones as taught by Bae in the helmet as taught by Fuhr. The motivation would have been as bone conduction or vibration sensors can be more effective at picking up specific sound signals such as voice signals regardless of surrounding noise (Bae pg. 6, ¶ 0024, ¶ 0026).
As to claim 15, Fuhr in view of Bae does not disclose wherein the attaching the one or more vibration sensors to the first portion of the helmet includes bonding the one or more vibration sensors to an outer surface of the first portion of the helmet in a space between the first portion of the helmet and the second portion of the helmet. However it does disclose the vibration sensors being mounted to the outer surface of the helmet (Bae figure 1). The sensors being mounted via bonding is considered an obvious choice to one of ordinary skill in the art, as bonding is a well-known attachment mechanism and therefore merely a straightforward possibility from which a skilled person would select when mounting or attaching the sensor to the helmet. In addition, the sensor being located in a space between the first portion and the second portion is further considered obvious given the teachings of Fuhr in view of Bae, particularly as Bae teaches mounting the sensor on an outer surface of the helmet, and Fuhr teaches the helmet comprising inner and outer walls (Fuhr figure 5; Bae figure 1). The motivation being to mount the sensor on the helmet surface proximate to the user’s head as taught by Bae while maintaining a space between the inner and outer walls, which provides protection to the wearer from external extreme conditions (Fuhr col. 12, lines 28-38; col. 19, lines 35-46).
As to claim 16, Fuhr in view of Bae further discloses further comprising arranging processing circuitry to receive the electrical signal from each of the one or more vibration sensors (Fuhr figure 14; col. 18, lines 36-46; col. 19, lines 13-17; Bae pg. 9, ¶ 0037).  
As to claim 17, Fuhr in view of Bae further discloses further comprising configuring the processing circuitry to provide an output signal to a radio frequency (RF) transmitter and configuring the RF transmitter to transmit an RF signal resulting from the output signal of the processing circuitry (Fuhr figure 14; col. 19, lines 13-17; Bae pg. 9, ¶ 0037).  
As to claim 18, Fuhr in view of Bae further discloses wherein the attaching the one or more vibration sensors includes attaching one or more transducers or piezoelectric (PE) sensors (Bae transducer converts vibrations to electrical signals, see pg. 6, ¶ 0026).  
As to claim 19, Fuhr in view of Bae further discloses wherein the attaching the one or more vibration sensors to the first portion of the helmet includes arranging the one or more vibration sensors to sense vibration in the first portion of the helmet and generate the electrical signal in response to the vibration (Bae figure 1; pg. 4, ¶ 0014).  

6.	Claim(s) 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr in view of Bae, and further in view of US Patent No 3751727 to Shepard et al. (“Shepard”).
As to claims 7, 13 and 20, Fuhr in view of Bae discloses the helmet, atmospheric suit, and method according to respective claims 1, 8 and 14.
Fuhr in view of Bae does not disclose wherein the first portion of the helmet and the second portion of the helmet include a polycarbonate layer. However the use of polycarbonate material to construct a helmet is known in the art, as taught by Shepard, which discloses a similar protective suit (see figures 1-2), and further teaches the helmet being constructed using polycarbonate plastic (see col. 12, lines 53-65; col. 13, lines 6-9). The proposed modification is therefore considered an obvious choice when constructing a helmet of a protective suit, particularly as polycarbonate plastic can provide a tough, lightweight and clear construction for the helmet (Shepard col. 10, lines 44-60; col. 12, lines 53-65; col. 13, lines 6-9).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652